Citation Nr: 0512828	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-37 928	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent 
for bilateral tinnitus.

3.  Entitlement to service connection for an adjustment 
disorder, with mixed anxiety and depression, including as 
secondary to the service-connected bilateral hearing loss and 
tinnitus.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from July 1948 to 
February 1950.

This case comes before the Board of Veterans' Appeals (Board) 
from August 2003 and April 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The August 2003 rating decision 
granted the veteran's claims of service connection for 
bilateral hearing loss and tinnitus and assigned 20 and 10 
percent disability evaluations, respectively, effective May 
2003.  That rating decision also denied his claim for a TDIU.  
He wants higher initial ratings for the bilateral hearing 
loss and tinnitus.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The more recent April 2004 RO rating decision denied 
his claim for service connection for an adjustment disorder, 
with mixed anxiety and depression, including as secondary to 
his 
service-connected bilateral hearing loss and tinnitus.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Smith v. Nicholson, No. 
01-623 (U.S. Vet. App. April 5, 2005), which reversed a 
decision of the Board that had concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The VA disagrees with the Court's 
decision in Smith and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of VA has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  The specific claims affected by 
the stay include:  (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.

Once a final decision is reached on appeal in the Smith case, 
the adjudication of any tinnitus cases that have been stayed 
will be resumed.  And since the disposition of this claim 
could potentially impact the disposition of the veteran's for 
a TDIU, and vice versa, the claim for a TDIU likewise must be 
stayed until the adjudication of the claim for a higher 
rating for the tinnitus is resumed.  See, e.g., Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  This also avoids piecemeal adjudication of the 
claims with common parameters.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  The veteran has Level XI hearing acuity in his right ear 
and Level III hearing acuity in his left ear.

3.  There is no persuasive medical evidence of record 
indicating the veteran has an adjustment disorder, with mixed 
anxiety and depression, which is causally or etiologically 
related to his service in the military, including to his 
already service-connected bilateral hearing loss and 
tinnitus.  




CONCLUSIONS OF LAW

1.  The requirements are not met for an initial rating higher 
than 20 percent for bilateral hearing loss.  38 U.S.C.A. 
§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.85, Diagnostic Code 6100 (2004).

2.  The veteran's adjustment disorder, with mixed anxiety and 
depression, was not incurred or aggravated during service, 
may not be presumed to have been so incurred, and is not 
proximately due to or the result of his service-connected 
bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Due Process Considerations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The August 2003 and 
April 2004 rating decisions appealed and the October 2004 
statements of the case (SOCs), as well as a May 2003 letter 
to the veteran, notified him of the evidence considered and 
the pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claims.  And 
the May 2003 letter, in particular, apprised him of the type 
of information and evidence needed from him to support his 
claims, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
This type of notice is what is specifically contemplated by 
the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and 
private medical records have been obtained.  In addition, he 
was provided two VA examinations.  He was also provided 
several other opportunities to submit additional evidence in 
support of his claims - including following the RO's 
May 2003 VCAA letter.  He also had an additional 90 days to 
identify and/or submit supporting evidence after 
certification of his appeal to the Board, and even beyond 
that with sufficient justification.  See 38 C.F.R. § 20.1304 
(2004).  So the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, the May 2003 letter apprising the veteran of the 
provisions of the VCAA was sent prior to adjudicating his 
claims.  So there was due process compliance with the holding 
and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) ("Pelegrini II"), where the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I").  See also VAOGCPREC 7-2004 (July 16, 2004) 
discussing the Court's holding in Pelegrini II.  In Pelegrini 
II, just as in Pelegrini I, the Court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Providence, and the RO did just that.  
See, too, VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA 
receives a notice of disagreement (NOD) that raises a new 
issue in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).  This is precisely what occurred in this 
particular case concerning the claim for bilateral hearing 
loss, as the RO provided the VCAA notice in the context of 
when the veteran was requesting service connection.  And, as 
indicated, this benefit has since been granted, 
and the current appeal concerning this claim is for a higher 
initial rating.  See Fenderson, 12 Vet. App. at 125-26.  This 
is an entirely new issue altogether.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (increased rating issues are 
separate from service connection issues).  So additional VCAA 
notice concerning this additional issue is not required.  
Consequently, there is no problem insofar as the timing of 
the VCAA notice, and the content of it is sufficient for the 
reasons stated above.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the May 2003 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claims.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of May 2003,  the veteran was 
requested to respond within 30 days, but the letter informed 
him that he had up to one year to submit evidence.  And it 
has been more than one year since that May 2003 letter.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  



Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson at 125-26 (1999).  This, in turn, 
would compensate the veteran for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.



An April 2003 letter from C. M. Ruhl, M.D., of University 
Otolaryngology indicates the veteran had moderately severe to 
severe sensorineural hearing loss of the left ear and chronic 
otitis media of the right ear.  According to Dr. Ruhl, 
the veteran's surgeries for his chronic right ear infections 
left him with a "nonfunctional" ear, without measurable 
hearing, but his sensorineural hearing loss of the left ear 
was treated with amplification.  An audiogram report was 
attached to the letter.

The veteran was afforded a VA examination in connection with 
his claim in June 2003.  According to the report, he related 
a long history of hearing loss, since the 1950s, and a 
history of hearing aid use for 20 years.  He complained of 
recent right ear drainage. An audiological evaluation 
revealed that his right ear pure-tone thresholds were 105+ 
decibels at 1000 Hertz, 105+ decibels at 2000 Hertz, 105+ 
decibels at 3000 Hertz, and 105+ decibels at 4000 Hertz.  
His average right ear pure-tone threshold was 105+decibels 
and his right ear speech recognition score was 0 percent.  
His left ear pure-tone thresholds were 55 decibels at 
1000 Hertz, 50 decibels at 2000 Hertz, 75 decibels at 3000 
Hertz, and 85 decibels at 4000 Hertz.  His average left ear 
pure-tone threshold was 66 decibels and his left ear speech 
recognition score was 84 percent.  The diagnosis was moderate 
to profound sensorineural hearing loss in the right ear and 
profound hearing loss, primarily sensorineural, in the left 
ear.  The VA examiner indicated the veteran's hearing loss 
had a negative impact on his life, particularly with regard 
to noisy situations and localization of a source of sound.  
His left ear hearing aid was characterized as "imperative 
for safety and communication."

An addendum to the June 2003 VA examination report indicates 
the veteran's left ear hearing loss was due to military noise 
exposure and that his right ear hearing loss was due to ear 
infections while in the military and military noise exposure, 
confounded by ear surgery.  The VA examiner also reiterated 
the veteran's hearing loss had a significant impact on his 
employability.



In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (i.e., 0 
percent) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating 
schedule establishes auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87 (2004). 

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed and, therefore, has no substantive effect on 
the veteran's claim.  But pertinent changes were made to 
38 C.F.R. § 4.86.

The language of 38 C.F.R. § 4.86(a) now provides that, when 
the pure-tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  
The provisions of 38 C.F.R. § 4.86(b) provide that when the 
pure tone threshold is 30 decibels or less at 1,000 Hertz, 
and 70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Unfortunately, as will be discussed 
below, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in 
this particular appeal.

According to the results of the hearing evaluations that the 
veteran received, there simply is no basis for assigning a 
disability rating in excess of 20 percent for his bilateral 
hearing loss.  The clinical evidence of record shows that his 
right ear hearing loss is still at Level XI, the worst 
categorization.  During his recent VA examination, in June 
2003, he had an average pure-tone threshold of 105+ decibels 
in his right ear and 0 percent speech discrimination.  This 
correlates to Level XI hearing acuity (meaning profound 
deafness) for this ear.  For his left ear, however, his 
average decibel loss was 66 decibels and the speech 
discrimination score was 84 percent.  This translates into 
Level III hearing for the left ear under Table VI.  Together, 
the Level XI designation for the right ear and the Level III 
designation for the left ear result in a 20 percent rating 
under 38 C.F.R. § 4.85, Table VII, and there is no basis for 
assigning a higher rating.

In reaching this decision, the Board has considered whether 
the veteran is entitled to a higher rating on an extra-
schedular basis.  However, the record does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  Despite the opinion 
of the VA examiner that the veteran's hearing loss, 
particularly without left ear amplification, would have a 
significant impact on his employability, there has been no 
showing by the veteran that his bilateral hearing loss has 
caused marked interference with his employment (meaning above 
and beyond that contemplated by his current 20 percent 
schedular rating) or that his bilateral hearing loss has 
otherwise necessitated frequent periods of hospitalization so 
as to render impractical the application of the regular 
rating schedule standards.  Accordingly, the Board does not 
have to refer this case to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Inasmuch as, for the reasons stated, the preponderance of the 
evidence is against the claim, it must be denied because the 
benefit-of-the-doubt rule is inapplicable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Also, since the 
veteran's bilateral hearing loss has been, at most, no more 
than 20-percent disabling since filing his claim, there is no 
basis for staging his rating under Fenderson, either, since 
this represents his greatest level of functional impairment 
during the relevant time period at issue.

III.  Service Connection for an Adjustment Disorder

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions such as psychoses (which sometimes include major 
depression) are chronic, per se, and therefore will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.



And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, service connection is permitted for aggravation 
of a nonservice-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

At the veteran's July 1948 Physical Examination for 
enlistment, his ears were normal and there was no evidence of 
any mental defects.

The veteran's February 1950 Report of Medical Examination for 
purposes of separation indicates that examination of his ear 
canals and eardrums was normal.  In addition, neurological 
and psychiatric evaluations were normal.  

In September 2003, B. Hickey, R.N., M.S.N., C.S., of West Bay 
Psychiatric Associates submitted a letter stating the veteran 
was "under [his] medical care."  Mr. Hickey also stated 
that a Dr. Pearson had treated the veteran in 1955 for 
hearing loss.  Mr. Hickey opined that "[g]enerally, hearing 
loss can contribute to increasing an individual's anxiety and 
depression."

A March 2004 VA mental disorders examination report indicates 
the veteran claimed that his psychiatric disorder was 
secondary to his service-connected bilateral hearing loss and 
tinnitus.  The VA examiner confirmed the veteran's claims 
file was reviewed and that he denied a history of psychiatric 
problems or treatment prior to his service.  He related that 
he first sought mental health treatment approximately one 
year earlier, after experiencing stress related to ongoing 
marital problems related to his separation from his wife.  He 
also related that he sought counseling from Mr. Hickey on 3 
or 4 occasions and took Paxil on an as-needed basis.  He 
denied a history of in-patient psychiatric treatment.  He 
stated that he was retired from his job of 35 years.

Mental status examination revealed the veteran's psychiatric 
complaints were primarily focused on the stress and 
difficulty he experienced adjusting to conflict with his 
estranged wife and daughter.  He complained of hypersomnia, 
fitful sleep, irritability, free-floating anxiety, and some 
dysphoria, though not consistent with a major depressive 
episode.  He reported occasional, fleeting suicidal ideation 
related to his family conflict.  He also reported that he 
believed  his wife left him, in part, due to his defective 
hearing - which, according to her, caused him to neglect 
her.  He said his hearing loss was one of the things that his 
wife complained about in presenting her rationale for their 
separation.  Objectively, he was well groomed, cooperative, 
and oriented.  He was a reliable informant, and his hearing 
impairment did not interfere with the examination.  There was 
no evidence of psychomotor abnormalities or perceptual 
disturbances, and his speech was normal.  His thought process 
was lucid and coherent, although the content was marked by 
his distress over the family conflict, but without evidence 
of obsession or delusion.  His affect was full in range and 
his insight and judgment were intact.  The diagnosis was 
adjustment disorder, with mixed anxiety and depression.

The VA examiner opined that there was no direct, causal 
relationship between the veteran's service-connected 
bilateral hearing loss and tinnitus and his subsequent 
adjustment disorder related to his marital problems.  And, 
regarding the question of whether his bilateral hearing loss 
and tinnitus exacerbated his adjustment disorder, the VA 
examiner further opined that, while his hearing loss was a 
stressor, it did not directly contribute to or exacerbate his 
adjustment disorder.  She based her conclusions on the fact 
that the veteran successfully coped with his bilateral 
hearing loss and tinnitus for many years prior to the onset 
of his marital problems, despite the continual stress of his 
hearing loss and tinnitus.

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for an adjustment disorder, with mixed 
anxiety and depression, including as secondary to the 
service-connected bilateral hearing loss and tinnitus.  There 
is no persuasive medical nexus evidence of record indicating 
or otherwise suggesting the veteran's adjustment disorder was 
incurred during or as a result of his military service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  His service 
medical records are negative for complaints 
(e.g., relevant symptoms), a diagnosis, or treatment of an 
adjustment disorder.  His service physical examination 
reports, including his separation examination, consistently 
showed normal neurological and psychiatric evaluations.  
Furthermore, major depression was not manifested or diagnosed 
within the one-year presumptive period following his 
discharge or even for many ensuing years.  And there is no 
objective medical evidence of continuity of symptomatology 
during the intervening years after his discharge from service 
and the initial diagnosis of an adjustment disorder.

Rather, records show the veteran was not initially diagnosed 
with an adjustment disorder until 2003, after separating from 
his wife, over 53 years after his service in the military had 
ended.  Even the medical opinion from Mr. Hickey suggesting a 
possible relationship between the adjustment disorder and the 
hearing loss and tinnitus does not allege that the adjustment 
disorder was present in service or for many years after, only 
that it possibly has been aggravated by the hearing loss - 
which, if true, would warrant secondary service connection 
under the provisions of 38 C.F.R. § 3.310(a) and the Court's 
holding in Allen.  See, too, Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), however, the 
Court rejected a medical opinion as "immaterial" where 
there was no indication the physician had reviewed relevant 
SMRs or any other relevant documents that would have enabled 
him to form an opinion on service connection on an 
independent basis.  See also Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In this 
case, there is no indication that Mr. Hickey, who associated 
hearing loss with increased anxiety and depression, 
considered all of the relevant medical evidence concerning 
this case or found an actual clinical correlation between the 
veteran's adjustment disorder and his service-connected 
hearing loss and tinnitus.  Instead, Mr. Hickey merely 
provided a general opinion that an individual's anxiety and 
depression may be aggravated by a bilateral hearing loss.  
And Mr. Hickey also failed to provide any supporting evidence 
or rationale and did not indicate whether this statement 
(using the word "generally") was applicable to the veteran, 
in particular.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991) (the Board is not required to accept unsubstantiated 
or ambiguous medical opinions as to the origin of the 
veteran's disorder).  See, too, Tirpak v. Derwinski, 2 
Vet. App. 609 (1992) (a doctor's opinion phrased in equivocal 
terms tantamount to may/may not be related to service is 
insufficient to support the claim and grant service 
connection).

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  The March 
2004 VA examiner's opinion has significantly more probative 
weight since the opinion was based on a review of the 
complete record and not reliance on unsubstantiated 
allegations.  The March 2004 VA examiner not only considered 
the veteran's assertions and history, but undertook a 
comprehensive examination of the veteran and, still yet, a 
review of the entire evidentiary record.  


The March 2004 VA examiner also definitively concluded that 
the veteran's adjustment disorder, with mixed anxiety and 
depression, was unrelated to his service-connected hearing 
loss and tinnitus, but was, instead, related to his family 
conflicts and separation from his wife, as the onset of his 
symptomatology followed his wife's estrangement and her 
blaming his hearing loss for her perceived neglect of her by 
him.  Moreover, even the veteran, himself, admitted that his 
symptoms were related to the stress of his conflict with his 
wife and daughter.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Unfortunately, in this particular case there is not.

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his adjustment disorder with mixed anxiety and depression.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
See, too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.




ORDER

The claim for an initial rating higher than 20 percent for 
bilateral hearing loss is denied.

The claim for service connection for an adjustment disorder, 
with mixed anxiety and depression, including as secondary to 
the service-connected bilateral hearing loss and tinnitus, is 
denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


